DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 8, 9, 14, 15, 17 and 19-22 are pending in this application.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021 has been entered.

Election/Restrictions

With this action, the Examiner has withdrawn the Restriction requirement between Group I (Claims 1-3, 8, 9, 14 and 15) and Group III (Claims 17, 19 and 20) as set forth in the action mailed 06/16/2020.  


The objection to the Specification because it is too short to describe the disclosure sufficiently to assist readers in deciding whether there is a need
for consulting the full patent text for details has been withdrawn due to the Applicant’s amendments to the Specification filed 09/24/2021.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 8 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.  Claim 8 recites the limitations "the protein expression", “the cultivation conditions” and “fermentation conditions”.  There is insufficient antecedent basis for these limitations in the claim.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 

A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. 
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 8-9, 17, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 12 and 13 of copending Application No. 16/471,507 (reference application).








from each other because the instant claims are drawn to a feed composition and feedstuff comprising said feed composition, the feed composition comprising a protease from Peptidase family S53, wherein the composition has a pH of ≥ 5, and at least one agent or buffer that is present in a concentration suitable to maintain the pH of said composition at a value of ≥ 5, and wherein the composition has increased stability and/or storage life.

This is made obvious by Claims 2, 12 and 13 of co-pending Application No.
16/471,507, which is drawn to a feed composition and feedstuff thereof comprising a Kumamolisin AS variant protease from Peptidase family S53, and which has a pH of > 5.

The ‘507 Application does not teach a composition wherein the composition
further comprises at least one agent or buffer that is present in a concentration suitable
to maintain the pH of said composition at a value of ≥ 5, and wherein the composition
has increased stability and/or storage life, as required by instant Claim 1;
wherein the pH is caused by the protein expression as such, or by the cultivation conditions or fermentation conditions, as required by instant Claim 8;
wherein the protease remains inactive at a pH of ≥ 5, as required by instant Claim 9;
or wherein the feedstuff comprises the protease in an amount from ≥ 0.0005 % to ≤ 0.5 % w/w, as required by Claim 20.


It would have been further obvious to one of ordinary skill in the art before the effective filing date on the instant invention to modify the composition of the ‘507 Application of a feedstuff comprising a Kumamolisin AS variant protease from Peptidase family S53 so that the concentrations of the protease is within the claimed amounts/ranges because the determination of the optimal or workable ranges of the concentration of protease in a protease/feedstuff composition by routine experimentation and optimization of result effective variables is not inventive.  In this instance, the concentration of protease in the tri-composition will directly affect the efficacy of the composition in degrading gliadin peptides and rendering it non-immunogenic (see Wolf et al. below).  Those of ordinary skill in the art before the effective filing date on the instant invention would have been motivated to make this modification in order to obtain an effective protease/feedstuff composition which is non-immunogenic.  There would have been a reasonable expectation of success in making this modification because the determination of the optimal or workable ranges of reagent components by routine experimentation was within the purview of the ordinary artisan prior to the effective filing date on the instant invention.



With regard to the limitations of instant Claims 1, 8 and 9, respectively, wherein
the composition has increased stability and/or storage life, that the pH is caused by the
protein expression as such, or by the cultivation conditions or fermentation conditions
and the protease remains inactive at a pH of 2 5, these are characteristic features of the
preparation of the claimed protease/feed composition.  As the protease/feed composition of the ‘507 Application is the same as the instant protease/feed composition it would be expected to have the same properties, even if prepared in another manner.  The MPEP at 2113 states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)



nonstatutory double patenting as being unpatentable over claims 2, 3, 12 and 13
of copending Application No. 16/471,507 (reference application), in view of Gupta et al.
(2015), of record.

The teachings of 16/471,507 were discussed above.

The ‘507 Application did not teach a composition further comprising a phytase,
as required by Claim 3.

Gupta et al. teaches that phytic acid is the major storage form of phosphorous in
cereals, legumes, oil seeds and nuts.  Phytic acid is known as a food inhibitor
which chelates micronutrient and prevents it to be bioavailable for monogastric
animals, including humans, because they lack enzyme phytase in their digestive tract
(Pg. 676, Abstract), and teaches the use of phytase as a feed pre-treatment to remove
phytic acid and increase phosphorus bioavailability and the nutritive value of feed (Pg.
680, Column 2, Lines 41-47).







filing date of the claimed invention to modify the composition of the ‘507 Application of
$53 protease and feed to include a phytase as taught by Gupta et al. because this is no
more than the use of a known technique (addition of phytase to a feed composition)
to improve a similar product (enzyme/feed composition) in the same way (increase
phosphorus bioavailability and the nutritive value of feed).  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(C) Use of known technique to improve similar devices (methods, or products) in the same way;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to increase phosphorus bioavailability and the nutritive value of feed.  There would have been a reasonable expectation of success because both references are drawn to the same field of endeavor, that is, enzyme and feed compositions.



et al. (2015) as evidenced by Gordon et al. (2012) and Rivin et al. (2014), all of record.

The teachings of 16/471,507 were discussed above.

The ‘507 Application did not teach a method of activating a composition of claim 1 wherein the method comprises decreasing the pH of said composition to a value of ≤ 5, as required by Claim 14;
or wherein the decrease of the pH is at least partly accomplished by adding a suitable agent or buffer to the composition, adding the composition to another composition that has a more acidic pH, and/or allowing the composition to decrease its pH by means of natural processes, as required by Claim 15.

Wolf et al. teaches a protease from the peptidase family S53, KumaMax/Kuma030 (a mutant Kumamolisin-AS comprising insertions and having increased activity and substrate specificity as compared to the respective wildtype kumamolisin, see Gordon et al., Pg. 20513, Abstract and Pg. 20515, Column 2, Lines 17-22) in a storage buffer comprising TRIS-HCI or HEPES at pH 7.5 (Pg. 13111, Column 1, Lines 14-16 and 50-52);
et al., Pg. 5, Lines 2- 7), initially at a pH of 7.0, and containing the buffer sodium bicarbonate in a concentration suitable to maintain the pH of the composition at a value of 7 (≥ 5),
then acidifying the composition by adding HCI to reduce the pH to approximately 4.5 (≤ 5) and adding the Kuma030 protease,
and simulating digestion in the digestive tract (Pg. 138110, Column 1, Lines 15-28 and Pg. 13111, Column 2, Lines 41-53), and reading on Claims 1 in part, 2, 14 and 15.

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the protease/feed composition of the ‘507 Application with the method of Wolf et al. of activation of the S53 by decreasing the pH of the composition to ≤ 5 by addition of HCI to the composition because this is no more than the application of a known technique (simulation of animal digestion on a feed/protease composition by lowering the pH) to a known product (feed/protease composition) ready for improvement to yield predictable results.  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:


Those of ordinary skill in the art before the effective fling date of the claimed
invention would have been motivated to make this combination in order to activate the
protease in the feed composition.  There would have been a reasonable expectation of
success in making this modification because the ‘507 Application is drawn to a
protease/feed composition and the Wolf reference already performs a simulation of the
conditions of the digestive tract of an animal (activating S53 protease by adding HCl to
achieve a pH of ≤ 5 on the S53 protease/feed composition to activate the protease.

This is a provisional nonstatutory double patenting rejection because the
patentably indistinct claims have not in fact been patented.

Response to Arguments

Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive. 

The Applicant argues that the instant application is the earlier filed of the two co-
pending applications and the later filed application is currently rejected, therefore the
rejection should be withdrawn (Remarks, Pg. 6, Lines 1-11).



are not currently allowable and therefore the rejection remains in effect.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 8, 9, 14, 15, 17, 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Wolf et al. (2015) as evidenced by Gordon et al. (2012) and Riven et al. (2014), all of record.

Wolf et al. teaches a protease from the peptidase family S53, KumaMax/Kuma030 (a mutant Kumamolisin-AS comprising insertions and having increased activity and substrate specificity as compared to the respective wildtype kumamolisin, see Gordon et al., Pg. 20513, Abstract and Pg. 20515, Column 2, Lines 17-22) in a storage buffer comprising TRIS-HCI or HEPES at pH 7.5 (Pg. 13111, Column 1, Lines 14-16 and 50-52);
said protease being capable of rapidly degrading gliadin, an immunogenic component of dietary glucose (Pg. 13106, Abstract); 
et al., Pg. 5, Lines 2- 7), initially at a pH of 7.0, and containing the buffer sodium bicarbonate in a concentration suitable to maintain the pH of the composition at a value of 7 (≥ 5),
then acidifying the composition by adding HCI to reduce the pH to approximately 4.5 (≤ 5) and adding the Kuma030 protease,
and simulating digestion in the digestive tract (Pg. 138110, Column 1, Lines 15-28 and Pg. 13111, Column 2, Lines 41-53), and reading on Claims 1 in part, 2, 14, 15, 17 in part and 19 in part.

Wolf et al. did not teach a combined protease/feed composition or feedstuff thereof at a pH of ≥ 5 which also contains the Kuma030 protease and buffer to maintain the pH of the composition at a value of ≥ 5, and wherein the composition has increased stability and/or storage life, as required by Claims 1, 17 and 19;
or wherein the feedstuff comprises the protease in an amount from ≥ 0.0005 % to ≤ 0.5 % w/w, as required by Claim 20.

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the composition of Wolf et al. which taught
a feed composition without protease at a pH of ≥ 5 and a buffer to maintain the pH of the composition at a value of ≥ 5 to include/combine the Kuma030 protease in the feed composition prior to acidification because the reference indicates that it was known in the art to store the protease at a pH of greater than 5 (pH of 7.5) in an inactive state and that the protease is activated by lowering the pH to ≤ 5 (pH of 4.5).  
prima facie obvious to select any order of mixing ingredients or selecting any order of performing process steps in the absence of any new or unexpected results.  The MPEP at 2144.04 IV. C. states:
See also In re Buhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)

Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this modification because it would
eliminate the need to add the protease after acidification/activation.  There would have
been a reasonable expectation of success in making this modification because the
reference teaches that the protease was known to be inactive and stable in buffered
compositions at pH ≥ 5 and can be combined with a feed composition and activated at
pH of ≤ 5.

It would have been further obvious to one of ordinary skill in the art before the effective filing date on the instant invention to modify the composition of Wolf et al. of a feedstuff comprising a mutant Kumamolisin AS variant protease from Peptidase family S53 so that the concentrations of the protease is within the claimed amounts/ranges because the determination of the optimal or workable ranges of the concentration of protease in a protease/feedstuff composition by routine experimentation and optimization of result effective variables is not inventive.  



With regard to the limitations of instant Claim 8, that the pH is caused by the
protein expression as such, or by the cultivation conditions or fermentation
conditions, this is a characteristic feature of the preparation of the protease/feed composition.  As the protease/feed composition of Wolf et al. is the same
as the instant protease/feed composition, therefore it would be expected to have the same properties even if prepared in another manner.  The MPEP at 2113 states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)




9 and 1, respectively, that the
protease remains inactive at a pH of ≥ 5 and wherein the composition has increased stability or storage life, these are characteristic features of the claimed protease/feed composition.  As the protease/feed composition of Wolf et al. is the same as the instant
protease/feed composition it would be expected to have the same properties. The
MPEP at 2112.01 II. states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

Response to Arguments

Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive. 
The Applicant argues that Wolf allegedly “teaches away” from the claimed feed composition of a protease from peptidase S53 in combination with at least one agent or buffer present in a concentration suitable to maintain the pH of the composition at ≥ 5, prior to digestion (Remarks, Pg. 8, Lines 24-31 and Pg. 9, Lines 1-14). 






et al. teaches a protease from the peptidase family S53, KumaMax/Kuma030 (a mutant Kumamolisin-AS comprising insertions and having increased activity and substrate specificity as compared to the respective wildtype kumamolisin, see Gordon et al., Pg. 20513, Abstract and Pg. 20515, Column 2, Lines 17-22) in a storage buffer comprising TRIS-HCI or HEPES at pH 7.5 (Pg. 13111, Column 1, Lines 14-16 and 50-52); and an animal (swine) feed composition (bread, see Riven et al., Pg. 5, Lines 2- 7), initially at a pH of 7.0, and containing the buffer sodium bicarbonate in a concentration suitable to maintain the pH of the composition at a value of 7 (≥ 5).  Therefore, there is no “teaching away” from the claimed composition.

The Applicant argues that Wolf teaches storing the protease Kuma010 at pH of 7.5, diluting in reaction buffer at pH of 4.0 and when using bread slurry, the bread slurry was acidified to pH 4.5 prior to addition of the addition of the protease.  Applicant concludes that the ordinary artisan would understand that the composition that has a pH ≥ 5 is not a feed composition but simply the purified enzyme and with regard to the bread slurry, the reference only teaches addition of protease at pH ≥ 5 and the composition is never at pH of ≥ 5.  

Applicant asserts that the protease is already activated with a pH of 4.5 before contact with the bread slurry substrate (Remarks, Pg. 9, Lines 15-31 and Pg. 10, Lines 1-11).

inactive state in storage buffer at a pH of 7.5, see Pg. 8, Lines 16-19).  The reference then teaches that a feed product (bread) was maintained at a pH of 7.0 before acidification to pH of 4.5 and addition of the protease.  Therefore, the ordinary artisan would readily comprehend that the protease enzyme was inactive at pH ≥ 5 and active at pH of ≤ 5, whether in contact with the feed product or not.  Therefore, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Wolf et al. which taught a feed composition at a pH of ≥ 5 and a buffer to maintain the pH of the composition at a value of ≥ 5 to include the Kuma030 protease in the feed composition prior to acidification because the reference indicates that it was known to store the protease at a pH of greater than 5 (pH of 7.5) in an inactive state and that the protease is activated by lowering the pH to ≤ 5 (pH of 4.5).  Further, it is prima facie obvious to select any order of mixing ingredients or selecting any order of performing process steps in the absence of any new or unexpected results.

The Applicant asserts that the inventors have recognized that placing a protease in a feed composition at a pH of less than 5 would compromise the protease activity over time and allegedly counterintuitive to the ordinary artisan in view of Wolf as it would force the enzyme to remain inactive even when combined with substrate (Remarks, Pg. 10, Lines 12-22).

Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Clearly, Wolf teaches that purified enzyme is stored in inactive state in storage buffer at a pH of 7.5, see Pg. 8, Lines 16-19).  The reference then teaches that a feed product (bread) was maintained at a pH of 7.0 before acidification to pH of 4.5 and addition of the protease.  Therefore, the ordinary artisan would readily comprehend that the protease enzyme was inactive at pH ≥ 5 and active at pH of ≤ 5, whether in contact with the feed product or not.  Therefore, there is nothing “counterintuitive” to the ordinary artisan to combining a substrate and enzyme and keeping the enzyme in an inactive state until such time as its activity is actually desired.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because it would eliminate the need to add the protease after acidification/activation.  There would have been a reasonable expectation of success in making this modification because the Wolf reference teaches that the protease was known to be inactive and stable in buffered compositions at pH ≥ 5 and can be combined with a feed composition and activated at pH of ≤ 5.




This is not found to be persuasive for the following reasons, clearly Wolf teaches that purified enzyme is stored in inactive state in storage buffer at a pH of 7.5, see Pg. 8, Lines 16-19).  The reference then teaches that a feed product (bread) was maintained at a pH of 7.0 before acidification to pH of 4.5 and addition of the protease.  Therefore, the ordinary artisan would readily comprehend that the protease enzyme was inactive at pH ≥ 5 and active at pH of ≤ 5, whether in contact with the feed product or not.  Therefore, there is nothing “counterintuitive” to the ordinary artisan to combining a substrate/feed product and enzyme and keeping the enzyme in an inactive state via known pH until such time as its activity is actually desired and achieved by acidification to a pH of ≤ 5.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because it would eliminate the need to add the protease after acidification/activation.   

Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Clearly, the activity of the enzyme is heavily dependent on pH and the allegation that the ordinary artisan would not have increased the pH to greater than 5 when the enzyme is in the presence of the substrate as such a composition would allegedly be inactive and not have reacted with the feed product is without any evidentiary support as the ordinary artisan would expect that raising the pH of the described and prior art recognized inactive at pH of ≥ 5) protease composition to a pH of ≤ 5 (whether or not substrate/feed product) is present would result in an active enzyme and such active enzyme would clearly be expected to react with any substrate/feed product present in the composition.

The Applicant argues that the Examiner has used improper hindsight to arrive at the claimed composition because the bread slurry/protease mixture of Wolf has a pH of less than 5 and if the pH is raised the experiment becomes inoperable.  Applicant also asserts that the inventors have recognized disadvantageous effects from combining protease with a feed composition at a pH of less than 5 (Remarks, Pg. 11, Lines 9-30 and Pg. 12, Lines 1-3).

In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this instance, the prior art (Wolf) teaches that purified enzyme is stored in inactive state in storage buffer at a pH of 7.5, see Pg. 8, Lines 16-19).  The reference then teaches that a feed product (bread) was maintained at a pH of 7.0 before acidification to pH of 4.5 and addition of the protease.  Therefore, the ordinary artisan would readily comprehend that the protease enzyme was inactive at pH ≥ 5 and active at pH of ≤ 5, whether in contact with the feed product or not.  Therefore, there is nothing “counterintuitive” to the ordinary artisan to combining an enzyme substrate/feed product and enzyme and keeping the enzyme in an inactive state until such time as its activity is actually desired (such as after ingestion).  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because it would eliminate the need to add the protease after acidification/activation.  In response to Applicant's argument that by doing so, the composition can be stably maintained, avoids self-digestion, and also has a limited time for the enzyme to be active on its substrate, the fact that Applicant has recognized other advantages which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. 
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The Examiner is not arguing the modification of the pH of the bread slurry/protease mixture of Wolf be raised to ≥ 5, but that the parameters of the claimed protease enzyme activation and inactivation by altering pH were well-known in the art before the effective filing date of the claimed invention as well as the combination thereof with feed product while doing so.  Therefore, the ordinary artisan in possession of the cited prior art would readily envisage a feed product containing a pH neutral inactive protease which would become active when exposed to acidic conditions.

The Applicant argues that the proposed modification to Wolf would allegedly render it unsuitable for its intended purpose.  Applicant asserts the intended purpose of Wolf is to purify the protease at a pH of >5, dilute and activate the enzyme in an acidic buffer of < 5, such that the enzyme is activated before contact with the feedstuff to ascertain the enzymes capacity to break down gluten (Remarks, Pg. 12, Lines 9-31 and Pg. 1-14).

This is not found to be persuasive for the following reasons, as acknowledged by Applicant the same enzyme as claimed is described in the prior art as being inactive at a pH of > 5 and active at a pH of < 5.  The active enzyme is thus capable of hydrolyzing its substrate (gluten), if present.  Therefore, the ordinary artisan would readily envisage that combining a gluten containing feedstuff with the enzyme at a pH of > 5 would result in no active enzyme and therefore no hydrolysis.
.

Claims 1-3, 8, 9, 14 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Wolf et al. (2015) as evidenced by Gordon et al. (2012) and Riven et al. (2074) as applied to Claims 1, 2, 8, 9, 14 and 15 above, and further in view of Gupta et al. (2075), all of record.

Wolf et al. did not teach wherein the composition further comprises a phytase, as required by Claim 3.

Gupta et al. teaches that phytic acid is the major storage form of phosphorous in cereals, legumes, oil seeds and nuts.  Phytic acid is known as a food inhibitor which chelates micronutrient and prevents it to be bioavailable for monogastric animals, including humans, because they lack enzyme phytase in their digestive tract (Pg. 676, Abstract), and teaches the use of phytase as a feed pre-treatment to remove phytic acid and increase phosphorus bioavailability and the nutritive value of feed (Pg. 686, Column 2, Lines 41-47).



et al. of S53 Protease, buffer and feed to include a phytase as taught by Gupta et al. because this is no more than the use of a known technique (addition of phytase to a feed composition) to improve a similar product (enzyme/feed composition) in the same way (increase phosphorus bioavailability and the nutritive value of feed).  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(C) Use of known technique to improve similar devices (methods, or products) in the same way;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to increase phosphorus bioavailability and the nutritive value of feed.  There would have been a reasonable expectation of success because all of the references are drawn to the same field of endeavor, that is, enzyme and feed compositions.

Response to Arguments

Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive. 

The Applicant argues that Gordon, Riven and Gupta do not remedy the alleged deficiencies of Wolf and do not teach or suggest the limitations of the claimed composition and there is no motivation to combine the references (Remarks, Pg. 13, Lines 15-31 and Pg. 14 and Pg. 15, Lines 1-3).

This is not found to be persuasive for the following reasons, as discussed above, Wolf et al., as evidenced by Gordon et al. and Riven et al. make obvious the limitations of the claimed composition.  The prior art (Wolf) teaches that purified enzyme is stored in inactive state in storage buffer at a pH of 7.5, see Pg. 8, Lines 16-19).  The reference then teaches that a feed product (bread) was maintained at a pH of 7.0 before acidification to pH of 4.5 and addition of the protease.  Therefore, the ordinary artisan would readily comprehend that the protease enzyme was inactive at pH ≥ 5 and active at pH of ≤ 5, whether in contact with the feed product or not.  Therefore, there is nothing “counterintuitive” to the ordinary artisan to combining an enzyme substrate/feed product and enzyme and keeping the enzyme in an inactive state until such time as its activity is actually desired (such as after ingestion).  

et al. was cited only for its relevance in the inclusion of phytase in the claimed composition.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to increase phosphorus bioavailability and the nutritive value of feed.  

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        01/04/2022